Citation Nr: 9909067	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased evaluation for residuals of left 
fifth metatarsal fracture with bilateral pes planus, 
currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to August 
1997. 

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a rating decision in September 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection and 
assigned a 10 percent rating.  The veteran expressed 
disagreement with the initial evaluation assigned for his 
disability.


FINDING OF FACT

The veteran's residuals of left fifth metatarsal fracture 
with bilateral pes planus is not shown to be severe with 
objective evidence of marked deformity (such as pronation or 
abduction), with accentuated pain on manipulation and use, 
and indication of swelling on use. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of left fifth metatarsal fracture with 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (199). 

Diagnostic Code 5276 provides that for moderate acquired 
flatfoot, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, and bilateral 
or unilateral pain on manipulation and use of the feet, a 10 
percent rating is warranted.  For bilateral severe acquired 
flatfoot, with objective evidence of marked deformity (such 
as pronation or abduction), with accentuated pain on 
manipulation and use, and indication of swelling on use, with 
characteristic callosities a 30 percent rating is warranted.  
38 C.F.R. § 4.71a.

The United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recently held that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In September 1997, one month after service separation in 
August 1997, the veteran filed a claim for service connection 
for a "foot condition."  By the September 1997 rating 
decision on appeal, the RO granted service connection for 
left fifth metatarsal fracture with bilateral pes planus and 
assigned a 10 percent rating, effective from August 1997.  
The veteran disagrees with this initial rating assigned and 
contends through his representative that he meets some of the 
criteria for a 30 percent rating, and so warrants a 30 
percent rating.  He asserts that the August 1998 VA 
compensation examination does not accurately reflect his 
daily symptoms.  

In this veteran's case, service medical records reflect that 
in December 1996 the veteran fractured his left fifth 
metatarsal.  At that time, physical examination revealed 
marked swelling to the left foot in the area of the fracture, 
with focal bony tenderness to the left fifth metatarsal area, 
with decreased strength, and decreased range of motion.  By 
the follow-up in January 1997, the veteran was able to walk 
and jump on the left foot without pain, and was assessed as 
having a well-healed fracture of the fifth metatarsal.  In 
April 1997, the veteran complained of pain to the arch region 
which increased with running, and was found to have plantar 
fasciitis secondary to pes planus.  At service separation, 
the veteran was noted to have pes planus, and was diagnosed 
at service separation as having metatarsalgia.  

During a VA compensation examination in August 1998, the 
veteran reported that he has pain in the left foot about half 
the time, which is aggravated by standing and running; that 
the more he was on his feet the more he developed swelling of 
the feet, and had stiffness; denied redness, lack of 
endurance, or fatigability; reported that he occasionally 
took and aspirin; and that he wore shoe inserts.  Physical 
examination revealed a bony prominence in the area of the 
left fifth metatarsal with some tenderness from the 
prominence; the veteran could squat without difficulty; 4 to 
5 degrees of eversion in both ankles when standing; and 
flattened arches upon standing.  X-ray examination revealed a 
normal study of the left foot.  The relevant diagnoses were 
degenerative joint disease involving the left fifth 
metatarsal, with mild-to-moderate functional loss in the foot 
related to this trauma, and bilateral pes planus.  

The clinical findings demonstrate that the veteran has mild-
to-moderate functional loss in the left foot, tenderness in 
the area of the bony prominence at the left fifth metatarsal, 
residual to a fracture of the left fifth metatarsal, and has 
bilateral pes planus, and 4 to 5 degrees of eversion in both 
ankles, upon standing.  A 10 percent rating encompasses 
"moderate" acquired flatfoot symptomatology, including 
inward bowing of the tendo achillis, and bilateral or 
unilateral pain on manipulation and use of the feet.  The 
Board notes the veteran's contention that he has pain with 
extended walking or running; however, bilateral pain on use 
of the feet is encompassed by the criteria for a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The evidence does not demonstrate that the veteran's 
disability is "severe," or, as he contends through his 
representative, that his symptoms more closely reflect the 
criteria for the higher 30 percent rating.  There is no 
objective evidence of evidence of "marked" deformity, such 
as pronation or abduction, accentuated pain on manipulation 
and use, indication of swelling on use, or characteristic 
callosities bilaterally.  In this regard, the Board notes the 
veteran's reporting that he at times experiences swelling of 
the feet with prolonged standing or running.  However, 
swelling was not noted upon examination, either at the August 
1998 VA compensation examination or at service separation.  
While the veteran experienced swelling of the left foot in 
service soon after the fracture of the left fifth metatarsal, 
the evidence also reflects that the following month the 
veteran was able to jump on the left foot without pain and 
had a well-healed fracture of the fifth metatarsal, and 
swelling was not noted at service separation.  
Notwithstanding the veteran's reporting that he has to use 
powder to prevent blistering of his feet, physical 
examination in August 1998 specifically found no calluses.  
For these reasons, a 30 percent rating is not warranted.  

The Board has considered all potentially applicable 
diagnostic codes to determine if a different diagnostic code 
would be more appropriate for rating the veteran's disability 
or would result in a higher disability rating.  The Board 
specifically considered Diagnostic Code 5284, which provides 
a 10 percent rating for moderate, 20 percent for moderately 
severe, and 30 percent for severe degrees of disability 
resulting from foot injuries.  However, as the above analysis 
demonstrates, the veteran's disability is productive of only 
mild-to-moderate disability of the feet.  Even considering 
the veteran's reported pain on motion, the Board finds that 
the veteran's reported pain with prolonged standing, walking, 
or running, including a clinical finding of tenderness in the 
area of the prominence at the left fifth metatarsal, coupled 
with normal range of motion upon objective testing, does not 
equate to more than moderate disability encompassed by a 10 
percent rating.  See 38 C.F.R. § 4.40, 4.45; VAOPGCPREC 9-98.

In addition, Diagnostic Code 5010 provides that arthritis due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis, and Diagnostic Code 5003 provides 
that degenerative arthritis is to be established by X-ray 
findings.  A separate rating for the veteran's pes planus and 
what was diagnosed at the August 1998 VA examination as 
degenerative joint disease involving the left fifth 
metatarsal is not warranted.  X-ray examination in August 
1998 was interpreted as normal.  Therefore, the evidence does 
not show that the diagnosis of degenerative arthritis is 
objectively confirmed by X-ray evidence.  Therefore, a 
separate rating for degenerative arthritis is not warranted.  
See also VAOPGCPREC 23-97.  

For these reasons, the Board finds that a rating in excess of 
10 percent for residuals of left fifth metatarsal fracture 
with bilateral pes planus, currently rated as 10 percent 
disabling, is not warranted at any time from the date of the 
veteran's claim.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.40, 4.71a, Diagnostic Code 5276. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).   


ORDER

A rating of residuals of left fifth metatarsal fracture with 
bilateral pes planus in excess of 10 percent disabling is 
denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


